69 F.3d 534
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.William Earl O'BRIEN;  Virginia M. O'Brien, Defendants--Appellants.
No. 95-2616.
United States Court of Appeals, Fourth Circuit.
Oct. 25, 1995.

William Earl O'Brien, Virginia M. O'Brien, Appellants Pro Se.
Clifford Carson Marshall, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.
Before HAMILTON and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order granting default judgment in favor of the United States.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, although we grant in forma pauperis status on appeal, we affirm on the reasoning of the district court.  United States v. O'Brien, No. CA-94-214-1 (W.D.N.C. June 14, 1995).  We deny Appellant's motions for sanctions, to amend the caption, for "Speedy Execution of Motion to Enforce the Brookfield Decision," to cease and desist, for judgment on the pleadings, for a show cause order regarding misprison, for a show cause order regarding conversion, for removal to the Supreme Court, and for reconsideration of our order denying the motion for stay pending appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.